872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Janis LAURINS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.A.V. LAURINS & COMPANY, INCORPORATED, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Janis LAURINS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.L.A.V. SHELL COMPANY, INC., and subsidiaries, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.CONSOLIDATED WESTERN INVESTORS, INC., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Janis LAURINS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.REAL ESTATE EQUITY MANAGEMENT, INCORPORATED, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 88-2813, 88-2815 and 88-2818.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 9, 1989.Decided March 21, 1989.

Lawrence A. Merryman for appellant.
Steven Wesley Parks (Gary R. Allen, David I. Pincus, Tax Division, Department of Justice, William S. Rose, Jr., Assistant Attorney General on brief) for appellee.
Before K.K. HALL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, one individual and four corporate taxpayers appeal from decisions of the United States Tax Court which determined deficiencies in their tax liabilities for the tax years 1973, 1974, and 1975.  Upon consideration of oral argument and our review of the record and the Tax Court's memorandum opinion, we are of the opinion that the Tax Court correctly decided each of the issues raised by these appeals.  Accordingly, we affirm the decisions on the reasoning of the Tax Court.   Norman v. Commissioner, 53 T.C.M.  (CCH) 905 (1987).1


2
AFFIRMED.



1
 Only the following decisions of the Tax Court, each of which was entered on February 9, 1988, are before this Court in this appeal:  Tax Court Docket Nos. 6465-79, 9052-77, 8398-77, 6462-79, 6463-79, 9330-78 and 6466-79.  We express no opinion with regard to the other decisions discussed in the Tax Court's memorandum opinion